
	
		I
		112th CONGRESS
		2d Session
		H. R. 3993
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2012
			Mr. King of New York
			 (for himself, Mr. Sherman,
			 Mr. Paul, Mr. Meeks, Mr.
			 Kissell, and Mr. Filner)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To clarify the National Credit Union Administration
		  authority to improve credit union safety and soundness.
	
	
		1.Short titleThis Act may be cited as the
			 Capital Access for Small Businesses and Jobs
			 Act.
		2.Improving credit
			 union safety and soundnessThe
			 Federal Credit Union Act (12 U.S.C. 1751 et seq.) is amended—
			(1)in section
			 107—
				(A)in paragraph (16),
			 by striking and at the end;
				(B)in paragraph (17),
			 by striking the period and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(18)to receive payments, representing equity,
				on uninsured non-share capital accounts described under section 216(o)(2)(D),
				subject to such terms, rates, and conditions as may be established by the board
				of directors, within limitations prescribed by the
				Board.
						;
				and
				(2)in section
			 216—
				(A)in subsection (b)(1)(B)(ii), by striking
			 must rely and inserting rely predominantly;
			 and
				(B)in subsection (o)(2)—
					(i)in
			 subparagraph (B), by striking and at the end;
					(ii)in
			 subparagraph (C)(ii), by striking the period and inserting ;
			 and; and
					(iii)by
			 adding at the end the following:
						
							(D)with respect to any insured credit union
				other than a low-income credit union, includes non-share capital accounts as
				authorized by the Board, that—
								(i)do
				not alter the cooperative nature of the credit union;
								(ii)are
				uninsured;
								(iii)are subordinate
				to all other claims against the credit union, including the claims of
				creditors, shareholders, and the Fund;
								(iv)are available to
				be applied to cover operating losses of the credit union in excess of its
				retained earnings and, to the extent so applied, will not be
				replenished;
								(v)are subject to
				maturity limits as determined by the Board; and
								(vi)are offered by a
				credit union that is determined by the Board to be sufficiently capitalized and
				well-managed.
								.
					
